Citation Nr: 1550502	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-24 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness or a psychiatric disorder.

4.  Entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder, depression, and a panic disorder.




REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi (RO). 


REMAND

Additional development is required before the issues on appeal are decided by the Board.  Specifically, the Veteran's complete service treatment records and service personnel records must be obtained and associated with the record.  Moreover, a VA examination and opinion are necessary, for the reasons discussed below.

The Veteran's service treatment records are not of record, nor are his service personnel records.  In this regard, in April 2010, the RO emailed the Records Management Center (RMC) and requested these records.  Thereafter, the RMC indicated that they were unable to locate the records.  In June 2010, the RO submitted a request to the Personnel Information Exchange System (PIES) to obtain the records.  Later that same month, PIES responded and indicated that "the personnel record was retired to code 13, the health record was not."  Although the Veteran's service personnel records are have been located, they are not of record.  Further, a May 2010 email between the RO and the RMC indicates that the service treatment records were in in transit from the RO to the RMC during January 2010, however they were not received.  Thus, the RO must obtain the Veteran's complete service treatment records and associate them with the record, as they are available.  38 C.F.R. § 3.159(c)(2) (2015).  Likewise, the RO must attempt to locate and obtain the Veteran's complete service personnel records, and associate them with the record.  Id.    

With respect to the claimed headache disorder, the Veteran underwent a VA examination in July 2014, during which a headache disorder was diagnosed.  Although an etiological opinion was obtained, the opinion is inadequate for the purposes of adjudicating the appeal.  In part, the inadequacy stems from the incomplete evidentiary record, as noted above. Accordingly, a new medical opinion by a VA examiner is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claimed psychiatric disorder, the Veteran underwent a VA examination in October 2010, which resulted in diagnoses of a generalized anxiety disorder and a panic disorder.  The examiner noted that both disorders developed after discharge from service.  The examiner stated that it was "not likely" that the Veteran's symptoms were due to his service.  The examiner explained that the Veteran had a history of child abuse that "likely" made him more vulnerable to develop the anxiety disorder.  The October 2010 VA examination is inadequate for purposes of adjudicating the appeal, as the examiner did not provide any rationale for the opinion rendered regarding the diagnosed panic disorder.  See Id; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, subsequent to the examination, in 2011, depression was diagnosed.  Accordingly, the case must be remanded in order for the Veteran to be afforded another VA examination to determine whether any diagnosed psychiatric disorder had its onset in service, or is otherwise related to service.  

In addition, the Veteran receives ongoing treatment for his claimed disorders at the VA Medical Center in Memphis, Tennessee.  The record contains such records through July 2014; thus, VA must obtain any treatment records from August 2014 to the present for the Veteran's claimed disorders from such facility.  See 38 C.F.R. § 3.159 (c)(2) (2015).  Moreover, in his October 2015 brief, the Veteran's attorney refers to a private record from H.S., M.D. dated in September 2014 that offers a positive opinion, which relates the Veteran's headache disorder to his service-connected tinnitus disorder.  Such record is also not of record and must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain (1) the Veteran's complete service personnel records, as well as his complete service treatment records for all verified periods of service.  Such attempt must include a request for service treatment records from the National Personnel Records Center Records, as well as any other repository that would potentially store the Veteran's records pertaining to his service in the United States Marines; (2) VA outpatient treatment records from the VA Medical Center in Memphis, Tennessee from August 2014 to the present, that are not associated with the record; and (3) private treatment records from H.S., M.D. dated in 2014 to the present.    


All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the evidence of record in the form of electronic records, must be made available to the July 2014 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the July 2014 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the July 2014 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.

Following review of the record and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not that any currently or previously diagnosed headache disorder, is related to the Veteran's active military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an appropriate VA examination by a psychiatrist to determine whether any current or previously diagnosed psychiatric disorder, to include anxiety, depression, and a panic disorder, is related to his active military service.  The evidence of record in the form of electronic records must be made available to the psychiatrist, and the psychiatrist must specify in the report that these records have been reviewed.  The psychiatrist must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the psychiatrist must state whether it is at least as likely as not that any current or previously diagnosed psychiatric disorder, to include anxiety, depression, and a panic disorder is related to the Veteran's active military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




